Citation Nr: 0014934	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-26 798	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1983 
to December 1992.  

By an October 1983 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
relevant part, denied service connection for a bilateral knee 
condition.  In May 1997, the Board of Veterans' Appeals 
(Board) remanded the veteran's claim for additional 
development.  The claims file was subsequently transferred to 
the RO in Los Angeles, California.

REMAND

The claims file includes a VA Form 21-22 which indicates that 
the New Jersey Department of Military and Veterans' Affairs 
(NJDMVA) was formally appointed as the veteran's 
representative in February 1993.  

As noted above, the Board remanded the veteran's claim for 
additional development in May 1997.  In a written statement 
associated with the claims file in May 1998, the veteran 
advised that he had moved to California.  

In a December 1999 supplemental statement of the case, the RO 
continued to deny service connection for a bilateral knee 
disability.  A copy of this supplemental statement of the 
case was sent, along with a cover letter, to the veteran (at 
his last known address in California) and to the California 
Department of Veterans' Affairs (CDVA).  There is no 
indication that a copy of the supplemental statement of the 
case was also sent to the NJDMVA.

In April 2000, the RO requested the CDVA to prepare a Form 
646 in response to the December 1999 supplemental statement 
of the case.  In an April 2000 memorandum, the CDVA advised 
the RO that the NJDMVA had been appointed as the veteran's 
representative, that the CDVA did not have reciprocal 
agreements with any other state Departments of Veterans' 
Affairs, and that CDVA did not have any legal authority to 
submit a 646 on behalf of the veteran.  There is no 
indication that the RO has contacted the NJDMVA and requested 
a 646.

Accordingly, this case must be REMANDED for the following:

The RO should contact the NJDMVA and 
request submission of a Form 646 on 
behalf of the veteran, within a 
reasonable amount of time.  If the NJDMVA 
has a policy in which it does not provide 
services or representation for out-of-
state veterans, it should so indicate in 
writing.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process.  No inference should be drawn regarding 
the final disposition of the veteran's claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



